DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered. but they are not persuasive. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Further interpretation is set forth below in the action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the straight cylinder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 5/4/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the plate forms a straight cylinder.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 9 were amended to recite the plate forms a straight cylinder.  It is unclear where the recitation of a straight cylinder was previously disclosed in Applicant’s disclosure or what the metes and bounds of a straight cylinder entail.  Claims 2-7 and 11-15 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hornberger (U.S. PG Pub. 2006/0054755 A1) [755] in view of Kassanoff et al. (U.S. PG Pub. 2014/0125093 A1) [093].
Regarding Claim 1, Reference [755] discloses a plate (20, 40) configured to be mountable to one of a plurality of legs of a chair, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate, wherein the plate is curved between opposed lateral edges such that the plate is substantially tubularly shaped (shape of 40), wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges wherein the plate forms a straight cylinder having the slot extending between opposite ends of the straight cylinder, wherein the slot is configured to receive the bottom end of the leg; and the plate being one of a plurality of the plates, each of the plates of the plurality of plates being configured to be mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, but does not explicitly disclose the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.
Nevertheless, Reference [093] teaches stacking of multiple chairs.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the assembly of Reference [755] with the teaching of chair systems can be arranged and stacked as taught by Reference [093] in order to save space, easily lifted, or for transportation.
Regarding Claim 3, the combination of Reference [755] / [093] and reasoning above discloses wherein the plate is substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate.
Regarding Claim 4, the combination of Reference [755] / [093] and reasoning above discloses further including a coupler (50) engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 5, the combination of Reference [755] / [093] and reasoning above discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 6, the combination of Reference [755] / [093] and reasoning above discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 7, the combination of Reference [755] / [093] and reasoning above discloses wherein the plate has a hole (62) extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Regarding Claim 8, the combination of Reference [755] / [093] and reasoning above discloses a plate configured to be mountable to one of a plurality of legs of a chair, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate; and the plate being one of a plurality of the plates, each of the plates of the plurality of plates being configured to be mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.  the plate being curved between opposed lateral edges such that the plate is substantially tubularly shaped wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges wherein the plate forms a straight cylinder having the slot extending between opposite ends of the straight cylinder, wherein the slot is configured to receive the bottom end of the leg, the plate being substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate; a coupler engaging the plate and being configured to releasably engage the leg of the chair; and the plate having a hole extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Regarding Claim 9, the combination of Reference [755] / [093] and reasoning above discloses a chair (22) comprising a plurality of legs, the chair being configured such that multiple ones of the chairs are stackable; a plate selectively mountable to one of the plurality of legs, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate,  wherein the plate is curved between opposed lateral edges such that the plate is substantially tubularly shaped, wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges wherein the plate forms a straight cylinder having the slot extending between opposite ends of the straight cylinder, wherein the slot is configured to receive the bottom end of the leg; and a plurality of the plates each being selectively mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.
Regarding Claim 11, the combination of Reference [755] / [093] and reasoning above discloses wherein the plate is substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate.
Regarding Claim 12, the combination of Reference [755] / [093] and reasoning above discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 13, the combination of Reference [755] / [093] and reasoning above discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 14, the combination of Reference [755] / [093] and reasoning above discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 15, the combination of Reference [755] / [093] and reasoning above discloses wherein the plate has a hole extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677